The justice court charged the jury that if either of the defendants gave written notice, it was "equivalent to a notice given by the partnership." The lease was not made with a partnership, nor does it mention a partnership or partners. The "parties of the second part" were joint lessees. It does not appear among the facts alleged in the pleadings or stated in the bill of exceptions, that they were in partnership when the lease was made on April 27th, 1914. It appears only that "prior to January 1st, 1917," they were engaged in business as partners. But, assuming that they had begun this business before they made the lease, it is alleged, and was admitted, that Shelton retired from the partnership on January 1st, 1917. But it is not alleged, and there was no evidence, that the lessor had given permission to Shelton to make an assignment of his interest in the lease, or that Shelton had made such an assignment. The rights and obligations of the parties to the lease remained unchanged from the day the lease was made until it expired. The joint lessees had the privilege of renewal provided they gave notice of their intention to renew within the time limited. This privilege, granted to both, the lessor was not bound to extend to one, and thus in effect make a new lease with only one lessee, who might not by himself be financially responsible or otherwise acceptable to the lessor. One of the lessees, by exercising *Page 409 
the option of extension, could not bind the other lessee. They must act together in order to continue to bind themselves and their lessor after the expiration of the lease. A renewed or extended lease must be in all respects the same as the original lease. Tweedie v. P. E.Olson Hardware  Furniture Co., 96 Minn. 238,104 N.W. 895; Howell v. Behler, 41 W. Va. 610, 615,24 S.E. 646; Upton v. Hosmer, 70 N. H. 493, 49 A. 96;Drummond v. Fisher, 16 N.Y.S. 867.
It is admitted that Shelton gave no notice of intention to renew or extend the lease. Without his cooperation Woodhouse was helpless. The notice he attempted to give by his agent did not pretend to be the act of Shelton or of any assignee of Shelton. It was only Woodhouse's individual act. For that reason, even if it had been given within the time limited by the lease, it was not sufficient in law to effect a renewal or extension of the lease. The charge of the justice court, that if notice was given by one of the defendants it was "equivalent to a notice given by the partnership," and that "a notice by the purchasing partner is good so far as this case is concerned," was not applicable to the facts or correct as a statement of the law, and the Court of Common Pleas properly found it erroneous.
To make good their denial that the lease had not expired before the action of summary process was begun, the defendants attempted to prove that the lease had been renewed or extended. In view of the admitted facts stated in the bill of exceptions and mentioned above, it is apparent that they could not establish this defense, and that they had lost the right to a renewed or extended lease before the expiration of the term fixed by the original lease.
In their second defense the defendants attempted to escape from the consequences of these facts by setting up certain statements made by the plaintiff which they *Page 410 
claim to be a waiver by him of the required notice of intention to renew or extend the lease, and an estoppel against his claim that such notice was not given. But it is not alleged that the plaintiff by any statement waived his right to the written notice provided for in the lease. In the statement set forth he waived only his right to notice within the time limited by the lease, and extended the time until Woodhouse returned to Manchester. It is not alleged that he refused to keep his promise, or that he at any time has declined to receive and recognize any sufficient notice from the defendants. It is set up that Woodhouse's agent was induced to refrain from giving the required notice, and that appears to have been what she and the plaintiff intended; but it is not alleged that Woodhouse was induced to refrain from making necessary arrangements to protect his rights after he came home. The plaintiff's waiver of his right to notice within the limited time, and his extension of the time, were plainly not harmful, but beneficial, to the defendants, and by relying on the statement he in fact made they could not have been misled to their prejudice or loss. Therefore the necessary elements of estoppel do not appear in this second defense. Clinton v. Haddam, 50 Conn. 84, 86; AetnaNat. Bank v. Hollistor, 55 Conn. 188, 213, 10 A. 550;Webb v. Moeller, 87 Conn. 138, 141, 87 A. 277. Moreover, the defendants admitted, as stated in the bill of exceptions, that Woodhouse returned to Manchester in January, 1919, and thereafter did nothing about the renewal or extension of his lease, which did not expire until April 27th, 1919. There was a reasonable time in which to make arrangements with the plaintiff. Hence he could not set up in his defense that he was misled or injured in any way by the assurance the plaintiff gave. As we have said, the notice required to protect Woodhouse's rights must be one in which Shelton joined or *Page 411 
was represented. It is not alleged that Woodhouse could or would have procured and given such a notice in any circumstances. There was no foundation in the pleadings or facts to support the charge of the justice court that the plaintiff had "waived the requirements of notice and is now estopped from claiming under them."
The same reasoning leads to the same conclusion concerning the other parts of the charge specified in the reasons of appeal.
It remains to consider the plaintiff's assignment of error, which relates to the refusal of the Court of Common Pleas to issue its mandate to the justice court to enter judgment for the plaintiff notwithstanding the verdict. Such a judgment may be entered when, upon the pleadings and the whole record before the court, it is manifest that the plaintiff is entitled to judgment according to law. Fitch v. Scot, 1 Root, 351; 1 Freeman on Judgments (4th Ed.) § 7; Black on Judgments, § 16; 23 Cyc. 779. In this case, under the complaint and first defense, the issue was whether the lease had expired before the action of summary process was begun on January 10th, 1920. Being forced to admit that the term fixed by the lease had ended on April 27th, 1919, the defendants attempted to prove that it had been extended or renewed in accordance with the privilege granted to the lessees. This required proof of notice by or for both lessees. But it was not alleged that any notice had ever been given by or for Shelton, and in fact it was admitted that none had been given. Hence the plaintiff was entitled to "judgment according to law," under the complaint and first defense and the facts of record (Fitch v. Scot, supra), and it was the duty of the justice court to give it. Furthermore, although it was alleged in the second defense that Shelton was a joint lessee, it was not set up that he had *Page 412 
assigned his interest in the lease with the plaintiff's permission, and no evidence was offered to prove that he had. Therefore the plaintiff was entitled to judgment upon the issues made by the second defense. Now, it is beyond question that these essential facts of sufficient notice and of the plaintiff's written permission to an assignment of an interest in the lease can never be established by the defendants. On this writ of error the Court of Common Pleas has reversed the judgment of the justice court on principles which show that this defense cannot be sustained in a new trial in the justice court. That court, on these pleadings and facts, adjudged that the defendants were entitled to possession of the premises described in the complaint. The Court of Common Pleas, after hearing on the writ of error, has adjudged that this judgment of the justice court "be and it is hereby reversed." This latter judgment did not "imply the grant of a new trial." Coughlin
v. McElroy, 72 Conn. 444, 44 A. 743. We said in this case, p. 446: "The reversal of a judgment annuls it, but does not necessarily set aside the foundation on which it rests. This foundation may be sufficient to support a judgment of a different kind, and may be such as to require it. A reversal therefore is never, standing alone, and ex vi termini, the grant of a new trial. If the error was one in drawing a wrong legal conclusion from the facts properly found and appearing on the record, it would be an unnecessary prolongation of litigation to enter again on the work of ascertaining them. This is equally true, whether the proceedings leading to the reversal were such as at one time in our judicial history would have properly taken the form of . . . motion for a new trial. Fritts v. New York N.E. R. Co., 63 Conn. 452 [28 A. 529]." This is equally true in an action of summary process. The admitted facts will not permit the defendants to strengthen their *Page 413 
case by amendment of their pleadings. If there are other facts than those on which this action has been tried, the time to allege and prove them has passed. "A case cannot be presented by halves." Coughlin v. McElroy,72 Conn. 444, 44 A. 743. "In every trial which may result in an appeal to this court, it is the duty of each party, so far as he is able, to see that whatever is material to support his contentions is proved and found. If he content himself with bringing forward only so much as he may deem sufficient to meet those of his adversary, he must be prepared, should an appeal be taken on either side, to have it decided with reference to no other facts than those apparent on the record." Ibid.
This is an applicable to a summary process proceeding on a writ of error as to any other action. The bill of exceptions places the material facts on the record, and it is presumed to state all the facts necessary for a review of the questions of law that have been raised. 1 Swift's Digest, side pages 771, 790. Upon such a record, if the only error of the trial court was in drawing the wrong legal conclusion therefrom, the reversal of the judgment "imports that it should render judgment for the other party, without a new trial or further inquiry as to the facts." Coughlin v. McElroy, 72 Conn. 444,44 A. 743. This principle of law, sometimes formulated by code or by statute, has been recognized and followed in other States. See 4 Corpus Juris, 1150 (§ 3157), 1185 (§ 3223), 1187 (§ 3224); Waldo County v.Moore, 33 Me. 511; Bell v. Twilight, 17 N. H. 528;National Bank of N. J. v. Berrall, 70 N.J.L. 757,58 A. 189; Huntley v. Houghton, 85 Vt. 200, 81 A. 189;Robinson v. Sylvester Tower Co., 204 Mass. 191, 195,90 N.E. 413; Morgan v. Murdough, 216 Mass. 502,104 N.E. 455; Fairchild v. Edson, 154 N.Y. 199,48 N.E. 541; Matter of Rapplee, 66 Hun (N. Y.) 558, 560, 21 N.Y.S. 801; Minnear v. Holloway, 56 Ohio St. 148, *Page 414 46 N.E. 636; Fort Scott v. Hickman, 112 U.S. 150, 165,5 Sup. Ct. 56; Green County, Ky. v. Quinlan, 211 U.S. 582,29 Sup. Ct. 170; Brown  Brown Coal Co. v. Antezak,164 Mich. 110, 117, 128 N.W. 744.
We think, therefore, that the judgment of the Court of Common Pleas reversing the judgment of the justice court is equivalent to a direction to the latter court to enter judgment for the plaintiff in this action, and, although explicit mandate to that effect was not necessary, it would be better practice to include it in the judgment.
   There is no error.
In this opinion the other judges concurred.